DETAILED ACTION
Applicant’s amendment received on February 11, 2022 in which claims 1, 7, 13 were amended, and claim 25 was added, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-9, 13-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US Patent Application Publication no. 20120114176) in view of Han et al. (US Patent no. 7136507) and Fukumoto et al. (US Patent Application Publication no. 2006/0291841), and further in view of Rauber (US Patent Application Publication no. 2013/0234926).

Regarding claims 1, 7, 13 and 19-21 Kawano discloses a video processing method, a non-transitory computer readable medium with program, and a system comprising: at least one memory configured to store instructions (See Kawano [0002], and [0053]); and at least one processor configured to execute the instructions to perform (See Kawano [0054]): detecting a trajectory of a target object in a monitoring area from video data (See Kawano Fig. 1, items 106 and 108, [0007] and [0020]) ; determining that the trajectory is a predetermined state (See Kawano [0029] the trajectory management unit 106 of Fig. 1 will provide the state of the trajectory); and storing the trajectory in association with the predetermined state (See Kawano [0045]).
	It is noted that although Kawano stores the trajectory in association with the predetermined event, it is silent about determining that the trajectory is a predetermined movement type of the target object as specified in the claims.
	However, teaches determining that the trajectory is a predetermined movement type of the target object (See Han col. 4, lines 58-67, col. 5, lines 1-10).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Kawano’s video processing to incorporate Han’s step of determining that the trajectory is a predetermined movement type of the target object.  The motivation for performing such a modification in Kawano is provide electronic signals in conjunction with tracking algorithms in order to represent actual trajectories of actual objects moving through the area under surveillance at that particular time, to thereby determine whether a predefined alert condition has occurred (See Han col. 1, lines 56-67).
It is further noted that the combination of Kawano and Han is silent about determining that the trajectory is a predetermined movement type of the target object based on a trajectory shape.

However, Fukumoto teaches a video processing method including determining that the trajectory is a predetermined movement type of the target object based on a trajectory shape (See Fukumoto [0115]-[0118]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the step of determining the trajectory of the combination of Kawano and Han to incorporate the teachings of Fukumoto wherein the video processing determine that the trajectory is a predetermined movement type of the target object based on a trajectory shape.  The motivation for performing such a modification in the combination of Kawano and Han is to provide proper image stabilization and image quality.
	It is finally noted that the combination of Kawono, Han and Fukumoto is silent about the newly added limitation “acquiring a predetermined movement type based on a trajectory shape”.
	However, Rauber  teaches a video processing comprising acquiring a predetermined movement type based on a trajectory shape (See Rauber [0025], [0036], [0059]-[0060]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Kawono, Han and Fukumoto to incorporate Rauber’s teachings to acquire a predetermined movement type based on a trajectory shape.  The motivation for performing such a modification in the proposed combination is to sense the orientation in order to provide an updated position of a moving object.

As per claims 22-24, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, the combination of Kawano, Han and Rauber further teaches acquiring the predetermined movement type based on the trajectory shape (See Rauber [0025], [0036], [0059]-[0060]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Kawono, Han and Fukumoto to incorporate Rauber’s teachings to acquire a predetermined movement type based on a trajectory shape.  The motivation for performing such a modification in the proposed combination is to sense the orientation in order to provide an updated position of a moving object.

As per claim 25, the combination of Kawano, Han and Rauber further teaches a processor configured to input the trajectory shape in the monitoring area (See Rauber [0037] and [0061]).  
The motivation for performing such a modification in the proposed combination is to sense the orientation in order to provide an updated position of a moving object.

As per claims 3, 9 and 15, the combination of Kawano, Han and Rauber further teaches a video processing system wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a staying time of the target object (See Kawano [0030]).

5.	Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US Patent Application Publication no. 20120114176) in view Han et al. (US Patent no. 7136507), Fukumoto et al. (US Patent Application Publication no. 2006/0291841) and Rauber (US Patent Application Publication no. 2013/0234926), as applied to claims 1, 7 and 13, and further in view of Albers et al. (US Patent Application Publication no. 2010/0169330).

As per claims 4-5, 10-11 and 16-17, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.
It is noted that the combination of Kawano, Han, Fukumoto and Rauber is silent about the video processing wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object, or wherein the predetermined state is a fast movement state or a wandering state.
However, Albers teaches video processing wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object (See Albers [0007], or wherein the predetermined state is a fast movement state or a wandering state (See Albers [0012], [0019] and [0032]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the trajectory determining step of the combination of Kawano, Han and Fukumoto to incorporate the teachings of Albers wherein at least 

one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object, or wherein the predetermined state is a fast movement state or a wandering state.  The motivation for performing such a modification in the combination of Kawano and Han is to be able to retrieve trajectory data as a response to a search query, whereby the search query is formulated on the basis of a search trajectory.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424